Howell, J.
Plaintiff, a resident of the State of Ohio, sued the defendant, as aresidentof the parish of Ibervillein this State, and served him personally in the parish of Orleans, on a promissory note secured by pledge of movables in possession of their attorneys in New Orleans for plaintiff, and prayed for judgment with privilege on the property held in pledge, and that it be sold to satisfy the judgment. From a judgment confirming a default the defendant lias appealed.
The judgment is erroneous. See C. P., 162 and the case of-.
It is a personal action, unattended with any conservatory writ. The court a qua was clearly without jurisdiction over defendant.
It is therefore ordered that the judgment of the court a qua he annulled and the suit dismissed at plaintiff’s costs in both courts.